 FOUR SEASONS SOLAR PRODUCTS CORP. 67Four Seasons Solar Products Corporation and Local 137, Amalgamated Workers Union of America, Petitioner. Case 29ŒRCŒ9061 September 15, 2000 DECISION ON REVIEW AND ORDER DISMISSING PETITION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On July 17, 1998, the Regional Director for Region 29 of the National Labor Relations Board issued a Decision and Direction of Election in the above-referenced pro-ceeding in which he found that the Petitioner was a labor organization within the meaning of Section 2(5) of the National Labor Relations Act.  He also found that the collective-bargaining agreement between the Employer and the Intervenor1 did not constitute a bar to the instant representation petition on several grounds.  Specifically, he found that the contract did not operate as a bar be-cause it appeared to require employees to pay moneys other than dues and initiation fees as a condition of em-ployment; its union-security provision failed to provide the requisite 30-day grace period for nonmember incum-bent employees to join the Union as required under Sec-tion 8(a)(3) of the Act; it granted superseniority to the shop steward for all purposes, including layoff, rehire, bidding, and job preference; it appeared to award certain benefits to employees based upon their membership and position in the Union; and its concurrent 45-day proba-tionary and grace periods for new employees appeared to go beyond the limited form of union security permitted by Section 8(a)(3) of the Act. Thereafter, in accordance with Section 102.67 of the Board™s Rules and Regulations, the Intervenor and the Employer filed timely requests for review.  By order dated September 3, 1998, the Board granted review of the Regional Director™s Decision solely with respect to the bar quality of the existing contract as it raised sub-stantial issues warranting review.  The election was held as scheduled on August 7, 1998, and the ballots were impounded pending the Board™s Decision on Review.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully considered the entire record in this case, including the briefs,2 we find, contrary to the Re-gional Director, that the contract operates to bar the rep-resentation petition herein.                                                                                                                        1 Highway and Local Motor Freight Drivers, Local Union No. 707, affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFLŒCIO. 2 International Brotherhood of Teamsters, AFLŒCIO, filed an amicus brief, which we have considered.   The Employer is engaged in the manufacture and sale of sunrooms.  The Employer and Intervenor have had a collective-bargaining relationship for 18 years.  This re-lationship has been memorialized in a series of contracts.  The latest of these contracts, by its terms, was made and entered into on August 12, 1995,3 was effective from August 12, 1995, until August 11, 1998, but was not signed by the Intervenor and the Employer until October 17 and 25, 1995, respectively.4  The instant petition, which sought a unit of all production, maintenance, ship-ping and receiving employees at the Employer™s Hol-brook, New York facility was filed on June 19, 1998, 53 days prior to the expiration of the contract.   1. At the hearing, the Employer and the Intervenor contended that inasmuch as the petition herein was filed during the 60-day insulated period preceding the con-tract™s expiration date, their contract barred a representa-tion election in the unit concerned here.  See Appala-chian Shale Products Co., 121 NLRB 1160, 1164 (1958).  The Petitioner took the position, however, that the con-tract did not operate as a bar because it unlawfully re-quired the payment of assessments as a condition of em-ployment.  The Regional Director, agreeing with the Petitioner™s position, examined the various clauses of the union-security provision and determined that a reasonable em-ployee reading them together would conclude that the contract required, as a condition of employment, the payment of assessments.5  In reaching this conclusion,  3 The instant contract states in its preamble:  ﬁTHIS AGREEMENT made and entered into this 12th day of August, 1995 by [Four Seasons Solar Products and Local 707, which hereby] agree to be bound by the terms and provisions of this Agreement for the period August 12, 1995 to August 11, 1998.ﬂ 4 The signatures of the Intervenor™s president and secretary-treasurer appear on the final page of the contract and are dated October 17, 1995.  The signature of Chris Esposito, the Employer™s president, is dated October 25, 1995. 5 The agreement contained the following pertinent clauses:      Article III: UNION SECURITY              Section 1: Union Shop a)  Condition of Employment:  It shall be a condition of em-ployment that all employees of the Employer covered by this Agreement who are members of the Union in good standing and those who are not members on the effective date of this Agreement, shall on the thirtieth (30th) day fol-lowing the effective date of this Agreement, become and remain members in good standing in the Union.  It shall also be a condition of employment that all employees covered by this Agreement and hired on or after its effective date shall, on the forty-fifth (45th) day following the beginning of such employment, become and remain members in good standing in the Union.   b)  Failure to become a member:  An employee who has failed to acquire, or thereafter maintain, membership in the Union as herein provided, shall be terminated seventy-two (72) hours after his Employer has received written notice 332 NLRB No. 9  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68the Regional Director found that while Sections 1(b) and 
3 might leave an employee with the initial impression 
that the payment of dues and initiation fees would be 
sufficient to retain his or her employment, considerable 
ambiguity remained as to what actually constituted an 
employee™s membership obligations under the contract.  
He then determined that this ambiguity could only be 

resolved by looking at the dues-checkoff clause, which 
provides that the Employer will deduct, in addition to 
dues and initiation fees, assessments, pursuant to written 
                                                                                            
                                                           
from an authorized represen
tative of the Local Union certi-
fying that membership has been, and is continuing to be of-
fered to such employee on the same basis as all other mem-
bers and, further, that the employee has had notice and op-
portunity to make dues or 
initiation fee payments.   
                  Section 
2: Hiring Additional Men and Probationary Period 
The Employer shall notify the Union when new employees 
are to be hired.  The Union shall have the right to send ap-
plicants for the job or jobs an
d the Employer agrees to inter-
view such applicants and give the same interview considera-
tions to Union sent applicants as is given to applicants from 
other sources.  This provision shall not be deemed to require 
the Employer to hire Union applicants or to preclude the 

Employer from hiring employees
 from other sources.  The 
Employer reserves the right to finally pass on the qualifica-

tions and experience of all applicants for employment.  Dur-

ing the probationary period of forty-five (45) days the em-
ployee may be discharged w
ithout further recourse, pro-
vided, that the Employer may not discharge or discipline for 
the purpose of evading this Agreement or discriminating 
against Union members.  After the probationary period, the 
employee shall be placed on 
the regular seniority list.              Section 3:  New EmployeesŒ(Full Time) 
The Employer shall immediately upon employment, notify 

the shop steward, or the Union if there is no shop steward, 
of the employment of any man, who under this Agreement 
is required to be a member of the Union.  Upon notice from 
the Union that any employee, who, forty-six (46) days from 
the date of first employment
 has failed to tender periodic 
dues and initiation fees uniformly required as a condition of 
acquiring and retaining membership, the Employer agrees to 
terminate such employee after 
receipt of seventy-two (72) 
hours written notice, excluding Saturdays, Sundays and 
Holidays, from a properly author
ized official of the Union, 
certifying that membership has been and is continuing to be 
offered to such employee on the same basis as all other 
members and further that the employee has had notice and 
opportunity to make all dues payments.  This provision shall 
be made and become effective as of such time as it may be 
made and become effective under the provisions of the Na-
tional Labor Relations Act but not retroactively. 
              Section 4:  Check-Off 
The Employer agrees to deduct from any regular employees 

covered by this Agreement, initiation fees, dues and uniform 
assessments of the Local Union having jurisdiction over 
such employees and agrees to 
remit to said Local Union all 
such deductions prior to the end of the month for which the 
deduction is made.  Where laws require written authoriza-
tion by the employee, the same is
 to be furnished in the form 
required.  No deduction shall be made which is prohibited 
by applicable law.  
authorization ﬁwhere laws require written authoriza-
tion.ﬂ
6  Accordingly, as the contract appeared to him to 
require the payment of assessments as a condition of 

employment, the Regional Director, relying upon
 Santa 
Fe Trail Transportation Co.
, 139 NLRB 1513 (1962), 
ultimately concluded that the contract could not serve as 
a bar to the petition herein.   
Contrary to the Regional Director, we find that the 
contract language regarding certain payments to the Un-
ion does not operate to remove the contract bar to the 
instant petition, since the contract contains no express 
requirement that an employee pay assessments as a con-
dition of employment.  In 
Paragon Products Corp.
, 134 
NLRB 662 (1961), the Board set out the three instances 

where a contract will not bar the processing of a petition 
because of an unlawful uni
on-security provision:  [W]e now hold that only those contracts containing a 

union-security provision which is clearly 
unlawful on 
its face, or which has been found to be unlawful in an 
unfair labor practice proceeding, may not bar a repre-

sentation petition.  A clearly unlawful union-security 
provision for this purpose is one which by its express 
terms clearly and unequivocally goes beyond the lim-

ited form of union-security permitted by Section 
8(a)(3) of the Act, and is therefore incapable of a lawful 
interpretation. 
Such unlawful provisions include (1) those which ex-
pressly and unambiguously require the employer to 
give preference to union members (a) in hiring, (b) in 

laying off, or (c) for purpose of seniority; (2) those 
which specifically withhold from incumbent nonmem-
bers and/or new employees the statutory 30-day grace 
period; and (3) 
those which expressly require as a con-
dition of continued employment the payment of sums of 
money other than 
ﬁperiodic dues and initiation fees 
uniformly required.
™™ 
 Id. at 666 (emphasis added).  See also 
Gary Steel Supply 
Co., 144 NLRB 470 (1963) (applying 
Paragon Products
 rules to dues-checkoff provisions).   
In 
Santa Fe
, supra, 139 NLRB at 1514Œ1515, the 
Board found that the union-security provision involved 

was on its face unlawful and fell within the ban set forth 
in 
Paragon Products
 on clauses which expressly require 
as a condition of continued employment the payment of 

sums of money other than ﬁperiodic dues and initiation 
fees uniformly required.ﬂ  In
 the instant case, the dues-checkoff clause contains no 
statement that payment of 
 6 Under Sec. 302 of the Act, it is 
unlawful for an employer to deduct 
membership dues from the wages of 
any employee unless the employee 
has authorized such deductions in wr
iting.  See 29 U.S.C. § 302(c)(4).  
 FOUR SEASONS SOLAR PRODUCTS CORP. 69ﬁuniform assessmentsﬂ is a condition of employment or 
is even required.  The union
-security clauses that do con-
tain ﬁcondition of employmentﬂ language mention only 
dues and initiation fees and require only that employees 
ﬁbe and remain members of the Union in good stand-
ing.ﬂ
7  Under these circumstances, we conclude that the 
contract does not expressly require the payment of as-
sessments as a condition of employment and thus does 
not fall within the ban set forth in 
Paragon
 Products
.  Accordingly, Santa Fe
 is inapplicable to the instant 
case.8 2. The Regional Director also
 found that the contract 
forfeited its bar quality because it was retroactively 
effective and thereby withheld from nonmember incum-
bent employees the 30-day gr
ace period within which to 
join the Union as guaranteed by Section 8(a)(3) of the 
Act.  The issue of the cont
ract™s retroactivity and the 
effect upon its bar quality status was raised sua sponte by 
the hearing officer at the hearing.  Although the Peti-
tioner took no position on the matter, the Intervenor, re-
lying on 
Federal-Mogul Corp.
, 176 NLRB 619 (1969), 
argued that the contract was 
not retroactively effective.  
In reaching his conclusion, the Regional Director found 
that while the Board had never explicitly overruled 
Fed-
eral-Mogul
, neither had it ever reaffirmed its holding 
therein.  Consequently, he concluded that the proper 
standard for evaluating the lawfulness of the union-
security provision in this matter, and its impact upon the 
contract™s bar status, was the standard set forth in 
Stan-
dard Molding Corp.
, 137 NLRB 1515 (1962).
9  Applying 
Standard Molding
, the Regional Direct
or determined that 
the contract, though effective on August 12, 1995, was 
clearly not executed until late October 1995, and that the 
union-security provision unlawfully required nonmember 
incumbent employees to become members of the Union 
within 30 days of the effectiv
e date of the contract, i.e., 
by September 11, 1995, well over a month before the 

contract came into existence. 
 Accordingly, he found that 
                                                          
 7 Although the union-security provision requires membership in the 
Union without defining one™s membership obligations, it is not unlaw-
ful on its face.  See 
Marquez v. Screen Actors Guild, 525 U.S. 33 
(1998).   
8 Since we have concluded that 
the contract does not require the 
payment of assessments as a condition of employment, we need not 

address the effects that either the union-security provision™s savings 
clause or the limiting language of the dues-checkoff clause would have 
had upon a facially invalid contract provision. 
9 In 
Standard Molding
, the Board found that the union-security pro-
vision involved showed on its face that
 it was retroactively effective.  
Since the contract™s grace period was geared to that effective date, it 
failed to accord nonmember incumbent employees the requisite 30-day 
grace period required under Sec. 8(a)(3) 
of the Act.  Therefore, because 
the provision was incapable of lawf
ul interpretation, the Board found 
the contract forfeited its bar quality.  Id. at 1516. 
the union-security provision 
was unlawful on its face and that the contract therefore 
forfeited its bar quality.  We 
disagree.  Contrary to the Re
gional Director, we find that 
Federal-Mogul
 is controlling here.   
In Federal-Mogul
, supra, 176 NLRB at 619, the pre-
amble to the contract contained the language, ﬁThis 

Agreement made and entered into this 20th day of May, 
1968.ﬂ  Prior to the signatures of the parties, the follow-
ing language appeared, ﬁIN WITNESS WHEREOF, the 
parties have hereunto set their hands this 10th day of 
June, 1968.ﬂ  Thus, the Regional Director there con-
cluded, as the Regional Director did in the instant matter, 
that the difference between th
e effective date of the con-
tract and the date on which it was signed made the con-

tract retroactively effective an
d rendered it incapable of a 
lawful interpretation under 
Standard Molding
.   
In reversing the Regional Director, the Board in 
Fed-
eral-Mogul
, supra, reasoned that since the language in 
the contract™s preamble clea
rly indicated by its very 
terms that it was ﬁmade and entered intoﬂ on the effective 

date, the contract and its union-security provision were 

actually in effect on that da
te and had not been put into 
effect retroactively at the time of the contract™s subse-
quent signing.  Id.  Accordingly, the Board found that 
such a contract was not unlawful on its face and that 
Standard Molding
 was inapplicable.  Id.  Like in 
Fed-eral-Mogul
, we so find here.   
In the instant case, the appl
icable union-security con-
tract provision states that 
all incumbent employees ﬁshall 
on the thirtieth (30th) day following the effective date of 
this Agreement, become and remain members in good 
standing in the Union.ﬂ  Th
e contract also expressly 
states that ﬁTHIS AGREEMENT made and entered into 

this 12th day of Augustﬂ is binding on the parties ﬁfor the 
period August 12, 1995 to August 11, 1998ﬂ and that 
ﬁthis Agreement shall be in full force and effect from 
August 12, 1995 to August 11, 1998.ﬂ  It is thus clear 
from the terms of the contract itself that it was made and 
entered into on August 12, 1995, and that it was in fact 
effective as of that date.  Th
erefore, contrary to the Re-
gional Director, we conclude
 that the contract was not 
made effective retroactively.  As the allegedly unlawful 
aspect of the union-security provision at issue here, i.e., 
the denial of the statutorily
 required 30-day grace period 
to nonmember incumbent empl
oyees, does not appear on 
the face of the contract, we fu
rther conclude that the con-
tract retains its bar status.  See 
Paragon Products
, supra, 
134 NLRB at 666.  
3. Although never litigated during the representation 
hearing, the Regional Director concluded that the con-
tract forfeited its bar status on three additional grounds:  
article V of the contract granted super-seniority to the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70shop steward for all purposes;
10 article V could be con-
strued as conferring certain 
benefits to employees based 
solely upon their membership and position in the Union; 
and article III could be construed as going beyond the 
limited form of union security permitted by Section 
8(a)(3) of the Act given that the 45-day grace period for 
new employees to meet thei
r membership obligations 

was identical to the probationary period for new employ-
ees.  In response, the Employer and the Intervenor now 
contend that the Regional Di
rector violated their due 
process rights by not affording them a meaningful oppor-
tunity to address the legality of these provisions.   
In crafting its contract-bar rules, the Board has taken 
care to balance the objective of maintaining stability in 
labor relations against the objective of preserving em-
ployee freedom of choice in the selection of a bargaining 
representative.  
Food Haulers, Inc.
, 136 NLRB 394, 395 
(1962); 
Paragon Products
, supra, 134 NLRB at 663.  
Thus, in every case in which 
the Board has found that a 
contract forfeited its bar status because of the presence of 
a facially illegal provision, the illegality has been of a 

character to constrain employ
ee freedom of choice in the 
selection of a bargaining representative, and the illegality 
has been clear on the face of
 the contract, without the 
necessity of resorting to extrinsic evidence.
11   The Regional Director™s reliance on article V, the su-
per-seniority provision for shop stewards, to deprive the 
instant contract of bar status fails to comport with the 
basic principles underlying th
e Board™s contract-bar doc-
trine.  Super-seniority for someone serving in a shop 

steward position may, in some circumstances, unlawfully 
encourage union membership.  Indeed, that is the theory 
of 
Dairylea Cooperative, Inc.
, 219 NLRB 656 (1975), 
enfd. 531 F.2d 1162 (2d Cir. 1976), and its progeny.  But 

it does not constrain employee freedom of choice in the 
selection of a representative in the same way that unlaw-
                                                          
                                                           
10 Art. V provides, in pertinent pa
rt, ﬁStewards shall be granted su-
per-seniority for all purposes including lay-off, rehire, bidding and job 
preference.  The Union reserves the 
right to remove the Shop Steward 
at any time, for the good of the Union.ﬂ 
11 In 
Pioneer Bus Co.
, 140 NLRB 54 (1962), the Board confronted 
separate contracts for employees divi
ded along racial lines.  This was a 
facially apparent constraint on employee free choice. In 
Pine Transpor-
tation, Inc., 197 NLRB 256 (1972), the contract granted seniority to 
employees promoted to positions outside the bargaining unit on the 
condition that they remained member
s of the Union, thereby maintain-
ing a union membership requirement that exceeded what is permitted 
under the 8(a)(3) provision (i.e., membership required to obtain em-
ployment seniority).  Again, this wa
s apparent on the face of the provi-
sion and it implicated employee free c
hoice.  By contrast, although the 
ﬁhot cargoﬂ clause contained in the contract at issue in 
Food Haulers
, supra, 136 NLRB at 396 (fn. omitted)
 was unlawful on its face under 
Sec. 8(e) of the Act, the contract was deemed a bar because, as the 
Board observed, such a clause ﬁdoes 
not in any sense act as a restraint 
upon an employee™s choice of a bargaining representative.ﬂ  
fully required membership does.  Thus, under 
Food 
Haulers
, both of the Regional Director™s theories for 
finding this provision a ground for depriving the contract 
of bar status must fail.
12  Moreover, even apart from the 
rationale of 
Food Haulers
, the Regional Director™s reli-
ance on article V is erroneou
s because whether the provi-
sion is lawful or not depends on extrinsic evidence, i.e., 
whether the conjunction of plant positions and seniority 
and bumping rules make application of the provision 
needed in order to assure continuity of representation.  

See Goodyear Tire & Rubber Co.
, 322 NLRB 1007 
(1997), and cases cited therein.  Whenever it is necessary 
to look to extrinsic evidence in order to determine 
whether a provision is unlawful, it is improper, under the 
rules of 
Paragon
 Products
, to rely on that provision to 
deprive a contract of bar status.
13 The Regional Director also relies on the coexistence of 
the 45-day grace period for new employees to meet their 
membership obligations and the 45-day probationary 
period for new employees as a further reason why the 
union-security provision should deprive the contract of 

its bar status.  We note that in reaching this conclusion, 
the Regional Director does not 
even purport to
 claim that 
the relevant union-security cl
auses are unlawful on their 
face, but rather resorts to sp
eculation that the ﬁpractical 
effectﬂ of the concurrent 45
-day periods somehow goes 
beyond the limited form of union security permitted by 
Section 8(a)(3) of the Act.
  Once again, the Regional 
Director runs afoul of the 
Paragon Products
 rules.   
Finally, we must note that it was improper for the Re-
gional Director to decide 
this case on the three grounds 
related to articles III and V because neither the Peti-
tioner, nor the hearing officer for that matter, ever raised 
these as potential contract-bar
 issues and, consequently, 
the parties had no notice of them at the time they were 
 12 Significantly, notwithstanding the 
frequency of the presence of un-
ion steward superseniority provisions 
in contracts, the Board has never 
held that the presence of such a clause 
deprived a contract of bar status.   
13 Thus, in 
St. Louis Cordage Mills
, 168 NLRB 981 (1967), where 
the contract limited females to seni
ority in ﬁjobs trad
itionally held by femalesﬂ and similarly limited males 
to seniority in traditionally male 
jobs, the Board found that the seniority clause was not unlawful on its 
face because extrinsic evidence might show that sex was a ﬁbona fide 
occupational qualificationﬂ for the jo
b within the meaning of Title VII 
of the Civil Rights Act.   
The Regional Director took the position that 
Teamsters Local 293
 (Lipton Distributing)
, 311 NLRB 538 (1993), shows that the Board will 
hold a steward superseniority provi
sion unlawful on its face, without 
even waiting for evidence from the opposing party.  The provision in 
that case, however, had nothing to do 
with seniority or with assisting a 
steward in maintaining his or her position in the plant so as to provide 
for continuity of representation.  It simply provided that stewards 
would be paid more than other em
ployees.  The provision on which the 
Regional Director relied in this case bears no resemblance to that.  In 
any event, Lipton Distributing was not a contract-bar case.   
 FOUR SEASONS SOLAR PRODUCTS CORP. 71presenting their positions at the hearing.  As the Em-
ployer and the Intervenor correctly note, this was a denial 
of due process to them.  However, because for the rea-
sons stated above, we would not find that the provisions 
in question deprive the contract of its bar quality, we will 
not remand to allow the parties an opportunity to contest 

the matter further.   
Accordingly, since we find that the contract serves as a 
bar to the instant representation petition, and we further 
find that the petition was untimely filed, we shall reverse 
the Regional Director and dismiss the petition.  
 